Bespondent’s application under section 601 of the Civil Practice Act for an order staying execution to enforce the order of this court dated March 3, 1954, suspending her from practice as an attorney is denied. Memorandum: Section 601 of the Civil Practice Act provides for a stay of execution to enforce a judgment or order. An order in a disciplinary proceeding is self-executing and requires no process to enforce it. In any event, we think the granting of a stay provided for by the section rests in the discretion of the court. Present — Vaughan, Kimball, Piper and Wheeler, JJ. [See ante, p. 439.]